DETALED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed 4-15-2022 has been entered into the record.  Claims 74, 75, 78, 79, 81, 82, 84, and 85 have been cancelled.  Claims 22-26, 31, 52-56, 61-63, 67, 68, 73, 77, and 87-90 are pending and under examination.
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Rejection Withdrawn
The rejection of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the cancellation thereof.


Rejections Maintained
Double Patenting
Claims 22-26, 31, 52-56, 61-63, 67, 68, 73, 77, and 87-90 stand rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims:

Claims	US Patent
1-8	7354740
1-17	7452697
1-6	8841110
1-9	8409828
1-4	9725705
	

in view of Ruegg teaches as process of purification of the Botulinum neurotoxin A 900 kDa complex and the 150 kDa free toxin.
 Figure 1A and 1B describe the processes to separate the complex by the addition of salt to the toxin sample by either precipitation or non-precipitation clarification methods.  The complex was bound to a hydrophobic interaction columns at high salt concentration ( 0.5M ammonium sulfate/50 mM phosphate at pH 6.0; see column 11, second full paragraph and patent claims 7-23) and eluted at lower salt concentrations in a descending gradient with most preferably about 0.25 M to 0.0 M ammonium sulfate (see column 11 lines 47-65) and the product peak isolated.  Butyl, phenyl and octyl-sepharose HIC media is contemplated (see column 11, second full paragraph). The eluted product peak was diluted into Tris buffer pH 7.8 to dissociate the toxin complex, which was then loaded onto an anion exchange column and eluted with an ascending gradient of sodium chloride and the product peak collected  (column 12, line 65-column 12).  Suitable buffers and pH conditions are described but can be determined to optimize the yield of from the particular anion exchange column to be used.  Buffers to elute the toxin are known in the art and particularly preferred an ascending gradient of sodium chloride is used.   The eluent/product peak was diluted in sodium phosphate buffer to reduce conductivity (i.e. conditioning the eluate) and loaded onto a cation exchange column and again eluted from the cation exchange column with an ascending gradient of sodium chloride and a final peak collected (column 14, line 37- column 15, line 37).  This process yielded non-complexed botulinum toxin type A  (see column 18, line 49 to column 20, line 2),   In particular the HIC-anion-cation column sequence is a highly preferred embodiment for purification of the 150 kDa free toxin in a substantially shorter time period than conventional methods (4 days as compared to 10 days), see also Example 1 at columns 18-20).  The claims therefore appear to be anticipated.
In the alternative,  “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Ruegg teaches that selection of buffers, salt and pH concentrations are routine optimization in the art.  As such, it would have been prima facie obvious at the time the invention was made to optimize the salt concentration, pH and buffer for each of the sample load, the washing buffer and elution buffers to optimize each part of the recovery process for optimum recover and purity of the final product.  As such, the process appears to be a routine optimization of known processes in the art to purify the 900 kDa complex, disassociate the complex proteins from the 150 kDa toxin and purify the toxin therefrom.  The claimed processes are mere selection among the known methods of purification of the complex and free toxin.  In the absence of unexpected results, the processes are obvious variants of the prior art methods.  The absence of the acid precipitation step is obvious over the method of Figure 1B.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the applications are related as continuations to the instant application and as such are admittedly drawn to the same subject matter.  They are not patentably distinct from each other because given the claimed continuing relationship (CON) between the instant application in view of the decisions set forth in Pfizer Inc. v. Teva Pharmaceuticals USA Inc., 86 USPQ2d 1001 (Fed. Cir. 2008) and Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 68 USPQ2d 1865 (Fed. Cir. 2003). Inasmuch as the process for chromatographic purification of the Botulinum neurotoxin serotype A complex is clearly provided therein and covered by the claims, and the purification of the 150 kDa free form was known to the art, the a change in the sequence of the patented process claims to isolate the free 150 kDa form is prima facie obvious in the absence of new or unexpected results as Patentee defined “Botulinum toxin” to include the free form.  See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).   Furthermore,  “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The selection of optimal binding, washing and elution conditions for protein purification are routine in the art.
The rejections are maintained for reasons made of record, in view of Applicant’s desire to go to appeal on these grounds.

Claim Rejections - 35 USC § 112
Claims 22-26, 31, 52-56, 61-63, 67-68, 73, 77 and 87-90 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons made of record in the Office Action mailed 10-15-2021. 
The rejection is maintained for reasons made of record, in view of Applicant’s desire to go to appeal on these grounds.
Claim Rejections - 35 USC § 102
Claims 22-26, 31, 52-56, 61-63, 67, 68, 73, 77, and 87-90 stand rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Ruegg (US 9,469,849) for reasons made of record in the Office Action mailed 10-15-2021.
The rejection is maintained for reasons made of record, in view of Applicant’s desire to go to appeal on these grounds.

Status of Claims
All pending claims stand rejected.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Patricia Duffy/Primary Examiner, Art Unit 1645